Citation Nr: 0311062	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected cervical spine disability. 

2.  Entitlement to an increased (compensable) evaluation for 
service-connected left ear hearing loss.

3.  Entitlement to a 10 percent evaluation due to multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 through March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.
 
In October 1998, the veteran testified before the undersigned 
Veterans Law Judge sitting in Washington, DC..  A copy of the 
hearing transcript has been associated with the claims file.  

In August 1999, the Board remanded the veteran's claims to 
the RO in Cleveland, Ohio for additional development to 
include, but not limited to, additional VA examinations.  The 
requested development has been completed and the case has 
returned to the Board.  In its remand of August 1999, the 
Board referred the issues of entitlement to service 
connection for headaches, hearing loss disability of the 
right ear and bilateral tinnitus to the RO for appropriate 
action.  The claims folder does not reveal that adjudicative 
action has been undertaken.  The Board therefore again refers 
the issues to the RO for appropriate action. 


REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Regarding the appellant's claim of entitlement to an 
increased (compensable) rating for left ear hearing loss, the 
Board notes that the provisions relating to special 
consideration for certain cases of loss of paired organs or 
extremities, have been amended recently, with the effective 
date of the changes being December 6, 2002.  See Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, 116 Stat. 2820 
(Dec. 6, 2002).  As stated above, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative judicial process has been concluded, the 
version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Therefore, in light of the above, the appellant must 
be informed of the change in law and given opportunity to 
submit evidence in response.  The RO must also consider both 
the old and new provisions.  Id.

Given the need to provide the veteran additional notice 
regarding changes in law and regulations, and the need to 
give him opportunity to submit more evidence relative to 
those changes, the Board finds that notice to which he is 
entitled under 38 U.S.C.A. § 5103(a) must be given.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one 
year period for receipt of additional 
evidence.  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who had treated him in 
recent years for his service-connected 
cervical spine disability and left ear 
hearing loss.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  The RO should ensure that its 
efforts to obtain the identified records 
are fully documented in the claims 
folder.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.  

3.  If additional evidence is received 
which indicates an increase in 
disability, an additional examination 
should be scheduled.  If any benefit 
sought on appeal remains denied, the 
appellant and any duly appointed 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  It should 
specifically include the changes in the 
law and regulations mentioned above.  An 
appropriate period of time should be 
allowed for response.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




